DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 02/28/2021 has been entered.  No claims have been added, cancelled, or amended.  Claims 1-20 remain pending in the application.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 02/28/2021, with respect to the 103 rejections have been fully considered but are not persuasive.
Examiner cannot concur the combination of Lee and Wu fails to disclose independent claim 1.  Applicant asserts the Lee reference is cited as teaching a timing error for single image data stream which is incompatible with Wu’s two different image data streams.  Examiner cannot concur with Applicant’s interpretation of Lee.  Nothing in the Lee reference requires display interface 360 to be a single image data stream.  Applicant refers to frame header timing requirements as justification for the single image data stream interpretation.  A review of the Lee reference with respect to frame headers reveals paragraph [0099] using frame headers as a non-limiting example of frame information included in a video stream.  It is unclear how this would limit display interface 360 to be a single image data stream.  Furthermore, nothing in the claim 
With that said, Lee’s display interface 360 can be interpreted as multiple image data streams, such as a stereoscopic display interface for a stereoscopic display.  Nothing in the Lee reference precludes this interpretation.  Meanwhile, the Wu reference discloses a stereoscopic display interface with two image data streams with an adjustable vertical sync signal to account for timing errors.  Both Lee and Wu utilize a Mobile Industry Processor Interface (MIPI).  Interpreting Lee’s display interface 360 as a stereoscopic interface allows for a workable and proper combination with Wu’s stereo images and corresponding vertical sync signal that results in a camera system identical to the camera system of independent claim 1.  Similar analysis can be applied to independent claims 9 and 16.  Additionally, similar analysis can be applied to the remarks regarding dependent claims 4, 11, and 19.
For the reasons listed above, the Examiner cannot concur the combination of Lee and Wu fail to disclose independent claim 1 due to reference incompatibility.  The 103 rejection of independent claims 1, 9, and 16 and dependent claims 4, 11, and 19 are maintained with the remaining dependent claims falling together accordingly.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiver subsystem that receives…” in claims 1 and 9, “sending, by an interrupt controller…” in claim 9, “a timing event generator configured to generate”… in claims 3 and 10, “identifying, by the timing event generator” in claim 11, and “setting, by the timing event generator” in claim 12.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 6-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2015/0130822 A1, hereafter Lee, in view of Wu et al. US 2015/0009288 A1, hereafter Wu.

Regarding claim 1, Lee discloses a system (display system) [title] comprising: 
a receiver subsystem (timing controller 300) [FIG. 1] that receives image data (host 200) [FIG. 1] via a plurality of data lanes (data processing circuit 217 may denote a function circuit capable of processing data (for example, still image data, moving image data, and/or a parameter that is to be transmitted to the timing controller 300 via the MIPI TX 210) [0060];
a vision processor (display 400) [FIG. 1] configured to receive a data stream from the receiver subsystem (display interface 360; transmits display data to the display 400) [FIG. 1; 0065], the data stream comprising the image data; and
 a memory device configured to store computer-readable instructions (timing controller 300) [FIG. 1], wherein the computer-readable instructions, when executed by the receiver (the timing controller may be implemented by using, for example, an integrated circuit (IC) or a semiconductor chip; timing controller 300) [0071; FIG. 2], cause the receiver subsystem to: 
identify a timing event error in the data stream (is frame information received within predetermined period of time? S310) [FIG. 6];
cause an interrupt to be generated, the interrupt corresponding to the identified timing event error (transmit interrupt to host S330) [FIG. 6]; and 
correct the timing event error (the host 200…can receive feedback from the timing controller 300 regarding…the interrupt INT.  Thus, the host 200 may re-transmit frame information and/or payload to the timing controller via the MIPI interface 220) [0102].
However, while Lee discloses a display interface for identifying and correcting a frame timing event error through use of interrupts [FIG. 6], Lee fails to explicitly disclose a camera system, receiving data from at least one imaging subsystem including a vertical sync signal and controlling the vertical sync signal to correct a timing error.  
Wu, in an analogous environment, discloses a camera system (camera device) [abstract],
receiving data from at least one imaging subsystem including a vertical sync signal (vertical synchronization signals generated from the multi-sensor camera device 10) [0024]; and 
controlling the vertical sync signal to correct a timing error (dynamically/adaptively control the stereo camera  605 to reduce or cancel any detected asynchronization between the image outputs generated from the stereo camera device 605) [0031].
Lee and Wu are analogous because they are both related to frame synchronization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the camera device and vertical synchronization signal, 

Regarding claim 2, Lee and Wu address all of the features with respect to claim 1 as outlined above.
Wu further discloses Mobile Industry Processor Interface, MIPI, Alliance Camera Serial Interface, CSI-2, image data (CSI…MIPI) [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the MIPI CSI-2 standard, as disclosed by Wu, with the MIPI system of Lee, the motivation being a low-cost synchronization mechanism [0017].

Regarding claim 3, Lee and Wu address all of the features with respect to claim 1 as outlined above.
Wu further discloses the receiver subsystem comprises: 
a timing event generator (synchronization controller 600) [FIG. 6]  configured to generate timing events for the data stream (reset signal) [0039], 
wherein the timing event generator controls the vertical sync signal to correct the timing event error (control the start-up timing of image sensors; timing between the sensor start-up and the first Vsync pulse of the vertical synchronization signal VS1/VS2…issue the sensor reset signal RESET1 to reset the image sensor 606 at a first time point) [0038; 0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the synchronization controller and reset signals, as disclosed 

Regarding claim 4, Lee and Wu address all of the features with respect to claim 3 as outlined above.
Wu further discloses the computer-readable instructions, when executed by the receiver subsystem, cause the receiver subsystem to:
identify the timing event error in the data stream by identifying two consecutive frame start boundaries (Vsync pulses each indicative of an end of a current frame and a start of a next frmae) [0028]  in the data stream that are uninterrupted by any frame end boundary (two successive Vsync pulses in the same vertical synchronization signal, and accordingly generate a count value) [0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use frame boundaries, as disclosed by Wu, with the system and corresponding timing interrupts, the motivation being a low-cost synchronization mechanism [0017].

Regarding claim 6, Lee and Wu address all of the features with respect to claim 1 as outlined above.
Wu further discloses the receiver subsystem receives synchronization signal pulses via a plurality of synchronization inputs (pulse of a vertical synchronization signal; horizontal synchronization signal [0017], and wherein the computer-readable instructions, when executed by the receiver subsystem, cause the receiver subsystem to: 
(monitored by the difference counter 616) [0029]; 
detect a sync alignment error based on a synchronization pattern of the synchronization signal pulses received via the plurality of synchronization inputs (detection circuit 602 may keep monitoring the phase leading/lagging status) [0031]; and 
generate a second interrupt in response to the sync alignment error (reduce or cancel any detected asynchronization) [0031].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use detecting asynchronization, as disclosed by Wu, with the system and corresponding timing interrupts, the motivation being a low-cost synchronization mechanism [0017].

Regarding claim 7, Lee and Wu address all of the features with respect to claim 6 as outlined above.
Wu further discloses the receiver subsystem comprises synchronization monitoring circuitry (synchronization controller 100) [FIG. 1] configured to detect the sync alignment error (detection circuit 602 may keep monitoring the phase leading/lagging status) [0031], wherein the camera system comprises an interrupt controller (synchronization controller 100) [FIG. 1] configured to output the interrupt and the second interrupt to a system processor coupled to the receiver subsystem (reduce or cancel any detected asynchronization) [0031].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use detecting asynchronization, as disclosed by Wu, with the 

Regarding claim 8, Lee and Wu address all of the features with respect to claim 7 as outlined above.
Wu further discloses the computer-readable instructions, when executed by the receiver subsystem, cause the receiver subsystem to: detect the sync alignment error by determining that one or more synchronization signal pulses of the synchronization pattern occur outside of a scan window having a predefined length (an initial value of asynchronization between the image outputs is ensured to be within a predetermined range) [0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use detecting asynchronization in a scan window, as disclosed by Wu, with the system and corresponding timing interrupts, the motivation being a low-cost synchronization mechanism [0017].

Claims 9-11, 13 and 15 are drawn to a method implemented by the system of claims 1, 3, 4, 6, and 2 respectively and are therefore rejected in the same manner as above.  However, the claims also recite a host processor and an interrupt controller, which Lee also teaches (CPU 205; timing controller 300) [FIG. 1].

Regarding claim 14, Lee and Wu address all of the features with respect to claim 13 as outlined above.
Wu further discloses detecting the sync alignment error comprises: 
(synchronization controller 100) [FIG. 1], that at least one synchronization signal pulse of the synchronization signal pulses of the synchronization pattern occur outside of a scan window having a predefined length (an initial value of asynchronization between the image outputs is ensured to be within a predetermined range) [0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use detecting asynchronization in a scan window, as disclosed by Wu, with the system and corresponding timing interrupts, the motivation being a low-cost synchronization mechanism [0017].

Claim 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Wu further in view of Hewes et al. US 2012/0162511 A1, hereafter Hewes.

	Regarding claim 16, a camera system (display system) [title] that comprises: 
a vision processor (display 400) [FIG. 1] configured to process image data (display interface 360; transmits display data to the display 400) [FIG. 1; 0065]; 
a receiver subsystem coupled to the vision processor (timing controller 300) [FIG. 1], the receiver subsystem comprising:
a controller (timing controller 300) [FIG. 2] comprising: 
a plurality of buffers (timing controller 300) [FIG. 2], the plurality of buffers being configured to receive and store image data via a plurality of data lanes (store in frame memory; data processing circuit 217 may denote a function circuit capable of processing data (for example, still image data, moving image data, and/or a parameter that is to be transmitted to the timing controller 300 via the MIPI TX 210) [FIG. 8; 0060];
a lane merging demultiplexer coupled to the finite state machine and to the plurality of buffers (timing controller 300) [FIG. 2], the lane merging demultiplexer being configured to organize the image data stored on the plurality of buffers to produce image data packets (store in frame memory; data processing circuit 217 may denote a function circuit capable of processing data (for example, still image data, moving image data, and/or a parameter that is to be transmitted to the timing controller 300 via the MIPI TX 210) [FIG. 8; 0060];
a timing event generator (timing controller 300) [FIG. 2] configured to generate timing events for the image data packets (is frame information received within predetermined period of time? S310) [FIG. 6], and to output a data stream comprising the image data packets, wherein the timing event generator is configured to identify (is frame information received within predetermined period of time? S310) [FIG. 6] and correct timing event errors in the data stream (the host 200…can receive feedback from the timing controller 300 regarding…the interrupt INT.  Thus, the host 200 may re-transmit frame information and/or payload to the timing controller via the MIPI interface 220) [0102]; and 
an interrupt controller (timing controller 300) [FIG. 2] configured to output interrupts in response to the identified timing event errors (transmit interrupt to host S330) [FIG. 6]; and
a system processor (host 200) [FIG. 1] configured to receive the interrupts form the interrupt controller, and to take action in response to at least one of the interrupts (the host 200…can receive feedback from the timing controller 300 regarding…the interrupt INT.  Thus, the host 200 may re-transmit frame information and/or payload to the timing controller via the MIPI interface 220) [0102].

Wu, in an analogous environment, discloses a plurality of imaging subsystems (multi-sensor camera device 10) [0024];
a finite state machine (synchronization controller 100) [FIG. 1] that receives synchronization signal pulses via a plurality of synchronization inputs (pulse of a vertical synchronization signal; horizontal synchronization signal [0017];
controlling a vertical sync signal (dynamically/adaptively control the stereo camera  605 to reduce or cancel any detected asynchronization between the image outputs generated from the stereo camera device 605) [0031];
synchronization monitoring circuitry coupled to the controller (synchronization controller 100) [FIG. 1], the synchronization monitoring circuitry configured to monitor the synchronization signal pulses at the plurality of synchronization inputs (monitored by the difference counter 616) [0029], and to identify synchronization errors based on the synchronization signals (detection circuit 602 may keep monitoring the phase leading/lagging status) [0031]; and
(reduce or cancel any detected asynchronization) [0031].
Lee and Wu are analogous because they are both related to frame synchronization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the camera device and vertical synchronization signal, as disclosed by Wu, with the system and corresponding timing interrupts, the motivation being a low-cost synchronization mechanism [0017].
Further, Hewes in an analogous environment, discloses a vehicle comprising a camera system (stereoscopic video imaging system 300 may be includes as one or more components of…a vehicle) [0020].
Lee, Wu, and Hewes are analogous because they are all related to frame synchronization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the camera device in a vehicle, as disclosed by Wu, with the camera device disclosed by the Lee and Wu to obtain the predictable result of a vehicle with a camera device.

Regarding claim 17, Lee, Wu, and Hewes address all of the features with respect to claim 16 as outlined above.
Wu further discloses Mobile Industry Processor Interface, MIPI, Alliance Camera Serial Interface, CSI-2, image data (CSI…MIPI) [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the MIPI CSI-2 standard, as disclosed by Wu, with the MIPI system of Lee, the motivation being a low-cost synchronization mechanism [0017].

Regarding claim 18, Lee, Wu, and Hewes address all of the features with respect to claim 16 as outlined above.
Wu further discloses a synchronization error of the identified synchronization errors corresponds to a synchronization pattern comprising at least a portion of the synchronization signal pulses, wherein at least one synchronization signal pulse of the synchronization pattern occurs outside of a scan window having a predetermined length (an initial value of asynchronization between the image outputs is ensured to be within a predetermined range) [0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use detecting asynchronization in a scan window, as disclosed by Wu, with the system and corresponding timing interrupts, the motivation being a low-cost synchronization mechanism [0017].

Regarding claim 19, Lee, Wu, and Hewes address all of the features with respect to claim 16 as outlined above.
Wu further discloses a timing event error of the timing event errors corresponds to two consecutive frame start boundaries (Vsync pulses each indicative of an end of a current frame and a start of a next frmae) [0028] in the data stream that are uninterrupted by any frame end boundary (two successive Vsync pulses in the same vertical synchronization signal, and accordingly generate a count value) [0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use frame boundaries, as disclosed by Wu, with the system and .

Allowable Subject Matter
Claims 5, 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter: the prior art, individually or in combination fails to disclose setting a vertical sync signal high for a first frame start boundary of two consecutive frame start boundaries and controlling a vertical sync signal to correct a timing event error by setting the vertical sync signal low for a second frame start boundary of the two consecutive frame start boundaries in the context of a camera system with at least one imaging subsystem.

Citation of Pertinent Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. US 2013/0187934 A1 discloses a MIPI interface with a vertical sync signal

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701.  The examiner can normally be reached on Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


STEFAN GADOMSKI
Examiner
Art Unit 2485



/STEFAN GADOMSKI/Examiner, Art Unit 2485